Citation Nr: 1112815	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for right shoulder dislocation, postoperative rotator cuff injury.

3.  Entitlement to service connection for right knee strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board notes that the issue of entitlement to service connection for left knee strain status post arthroscopy was previously under appeal.  In an April 2009 rating decision, the RO granted service connection for a left knee disorder and assigned a 10 percent disability rating.  The Veteran did not appeal this rating and this issue is no longer before the Board. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in August 2007.  At the Veteran's request, the record was held open for 30 days to permit the Veteran to submit additional evidence, which was received, with a waiver of RO consideration of that evidence, in September 2007.  In January 2010 and September 2010 the Veteran again submitted additional evidence.  A waiver of RO consideration was obtained in November 2010.  As such, the Board will proceed to consider the appeal.  See 38 C.F.R. §§ 20.709, 20.1304(c).  

At a prehearing conference, the issues on appeal were clarified and the Veteran indicated that he desired service connection for residuals of a right ankle injury in service.  The Board refers the request to reopen the claim for service connection for residuals of right ankle injury to the RO for adjudication.

The issues of entitlement to service connection for right shoulder dislocation, postoperative rotator cuff injury and entitlement to service connection for right knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's statements that he injured his back in service while playing soccer are competent and credible.

2.  The Veteran incurred a back disability during service.

3.  Based on the favorable September 2008 VA medical opinion, there is probative evidence regarding an etiological relationship between the Veteran's current disability and the back injury incurred during service.


CONCLUSION OF LAW

The criteria to establish service connection for a back disability have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) , VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the contemplated notice in April 2004 correspondence, except for notice concerning the initial disability rating and effective date to be assigned in the event service connection is granted for his claimed disorder.  He was provided with notice as to the latter two elements in March 2006 and July 2008 communications.  The claim was subsequently readjudicated in November 2006 and April 2009 supplemental statements of the case, thereby curing any deficiency in the timing of notice in this case.  Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with the duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, all pertinent records identified by the Veteran have been obtained, and the record does not suggest that any relevant records remain outstanding that can be obtained.  38 U.S.C.A. § 5103A.  In addition, the record shows that the Veteran was examined by VA in connection with his claim in September 2008.  The examination considered his complaints and the evidence of record, and adequately addressed the medical issues concerned in this appeal.

With respect to the additional development of the evidence that was conducted pursuant to the Board's instructions in the June 2008 remand, the Agency of Original Jurisdiction (AOJ) properly requested private treatment records and asked the Veteran to sign release authorization forms for all private medical providers identified.  The record reflects that the private treatment records were associated with the claims file.

In addition, the Veteran was provided an appropriate VA examination in September 2008 as it pertains to his back.  The examination considered the evidence of record, included a history of the Veteran's disability and included a physical examination of the Veteran.  Therefore, the Board finds the examination with respect to the Veteran's back was adequate.

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2010).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service treatment records (STRs) are silent as to an in-service back injury.  The Veteran alleges that he injured his back while playing soccer in the Marine Corps.  He contends that during games he frequently fell on his back but he self-medicated with heat packs and ice therapy.  The Veteran has stated on multiple occasions that there are no records of his treatment because his injuries were addressed by the team corpsman that traveled with the team and took care of the team's needs.  Moreover, he reported that when they played at other bases, they were treated by the medical staff at those bases.  

The Veteran submitted a May 2004 statement from a friend who has known him since January 1991.  In this statement, the friend states that the Veteran frequently complained of shoulder and back pain, which he would relate to old injuries he suffered while playing sports in the Marine Corps.  She also indicated that she took him to the Urgent Care Clinic on several occasions because the pain in his shoulder and back became so severe.  A February 2005 statement, from another friend, states that he has known the Veteran since 1989 and since that time he has complained of back pain which was due to playing sports while in service.  Awards, articles and certificates submitted by the Veteran confirm that he did indeed play sports, and specifically soccer, from 1982 until 1988.  An October 1988 newspaper article included a picture of the Veteran coming in direct physical contact with an opposing player as he attempted to gain possession of the ball.  

Private post-service treatment records dated in October 1997 confirm a lumbar strain.  There is no objective evidence of a low back disability until the 1997 private treatment record.  However, the Veteran has consistently reported a continuity of symptomatology since his discharge from service.  

Competent lay evidence is evidence provided by a person who has personal knowledge of facts or circumstances and conveys such matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).   Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by, lay persons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the Veteran's and fellow friends' statements as to the Veteran's back injuries during service and subsequent symptomatology are competent lay evidence.

Competent lay evidence may be sufficient in and of itself for the award of benefits.   See Jandreau, 492 F.3d at 1376.  In that regard, it is noted that, when viewed in relation to the other evidence of record, the Board finds that the Veteran's account of his in-service back injury due to multiple falls while playing soccer to be not only competent, but also credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran.)

Essentially, though STRs are silent for treatment of a back disability, the Veteran plausibly states that when he was treated for injuries sustained during a soccer game it was done either by a traveling corpsman or by the medical staff of the opposing team.  Further, lay statements from friends provide support that he did contemporaneously report having sustained various injuries, including a back disability, due to playing sports while in the Marine Corps.  In view of this evidence, the Board finds that there is an approximate balance of the positive and negative evidence of record on the matter of incurrence of an in-service injury to find this element of a service connection claim in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).
Having found that a back disability was incurred during service, the Board next turns to the question of whether there is an etiological relationship between that injury and the currently diagnosed back disability.  In a September 2008 VA examination report, a VA examiner provided an opinion that it was at least as likely as not that the condition of the Veteran's back was related to his service-connected activities and the natural progression of the degenerative changes.  The Board finds this favorable opinion to be both competent and credible evidence.  Consequently, given that the Veteran has a current disability, he sustained an injury during service, and there is a medical nexus between his current disability and service, the Board finds that service connection is warranted for a back disability.


ORDER

Entitlement to service connection for a back disability is granted.


REMAND

Unfortunately, a remand is required as to the remaining two issues.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

VA is obligated to obtain a VA medical examination or opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran was afforded a VA medical examination in conjunction with his service connection claims in September 2008.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.   Miller v. West, 11 Vet. App. 345, 348 (1998).

The September 2008 VA examination report reflects diagnoses of right knee status post operative arthroscopies, with meniscectomies and joint debridement, with evidence of tricompartmental degenerative arthritic changes and status post multiple surgical procedures of the right shoulder with apparent repair of rotator cuff tear.   With respect to these diagnoses, the examiner expressed the opinion that because there was no documentation of injuries in service, then the current conditions are directly related to the residuals of two separate industrial injuries.  

In this regard, the Board notes that the absence of in-service evidence of right shoulder and right knee disabilities during service is not fatal to the claim.  In light of the Veteran's competent and credible report of a continuity of symptomatology of right shoulder and right knee disabilities since service, the Board finds that the September 2008 VA examination report is not adequate for rating purposes because it did not take into consideration the Veteran's report of in-service injuries and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  The claims folders should be returned to the VA examiner who examined the Veteran in September 2008.  The examiner should be asked to prepare an addendum addressing whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that any right shoulder disability or right knee disability, diagnosed on examination, is etiologically related to an event or injury in service, to include the in-service playing of sports, namely soccer and basketball.  For purposes of providing the requested opinion, the examiner is directed to assume that the Veteran's descriptions of his in-service injuries are credible.

If the examiner is unable to provide this opinion without conducting an additional examination, or if it is otherwise determined that a new examination is needed, such should be accomplished on remand.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

If the September 2008 examiner is unavailable, the claims folders should be sent to a VA examiner with appropriate expertise to evaluate the Veteran's right shoulder and right knee disabilities.  The examiner should be requested to provide the required opinion with supporting rationale.  If this new examiner determines that another examination is required before the requested opinion may be rendered, then the Veteran should be afforded such an examination.

2.  Following the completion of the above, the AOJ should readjudicate the Veteran's claims for service connection based on a de novo review of the record.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


